SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

493
KA 13-00050
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

CHRISTOPHER BOSWELL, SR., DEFENDANT-APPELLANT.
(APPEAL NO. 3.)


JAMES S. KERNAN, PUBLIC DEFENDER, LYONS (RICHARD W. YOUNGMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

RICHARD M. HEALY, DISTRICT ATTORNEY, LYONS (BRUCE A. ROSEKRANS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wayne County Court (Dennis M.
Kehoe, J.), rendered July 5, 2011. The judgment convicted defendant,
upon his plea of guilty, of aggravated criminal contempt.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Boswell ([appeal No. 1] ___ AD3d
___ [May 2, 2014]).




Entered:   May 2, 2014                             Frances E. Cafarell
                                                   Clerk of the Court